Title: To Thomas Jefferson from Peregrine Fitzhugh, 20 June 1797
From: Fitzhugh, Peregrine
To: Jefferson, Thomas


                    
                        Dear Sir
                        Cottage Washington County (Md) June 20th. 97
                    
                    I have been duly favored with your Letter of the 4th. Inst. and beg you to accept my thanks for the various interesting communications which it contains. I shall certainly avail myself of the information which you have been polite enough to give me on the subject of News papers. Bache’s we already have, to this I will add Smiths when he begins to publish. We receive as you surmize the proceedings of Congress regularly here and have lamented extreamely their unfavorable aspect towards our Sister Republic. From the opinion which you entertained of the political principles of Mr. Adams when I had the pleasure to see you and from the friendly sentiments which his Virgin speech breathed for France I was led to hope that the session of Congress would have been opened by a Speech of a very different complexion from that which was delivered. I would not have had it less firm but more ingenuous, temperate and dignified. I think the President especially under his peculiar situation ought to have contented himself with a fair and candid communication to the two houses of the business which had induced him to  convene them at so unseasonable a time and have submitted the propriety of the measures to be adopted to their deliberations and decisions. Instead of this He appears from his Labored and inflammatory performance to have entered into the party against France with all the warmth which a County Court advocate inspired by the receipt of one good Fee and the expectation of another would shew for the cause of his Client. I was pleased with the reply of your honorable Body which indeed was unexpected. It breathes I think a perfectly pacific tho at the same time a firm and manly spirit and is couched in such general terms and with so much caution as cannot be disgusting even to the executive Directory of France who perhaps like our own executive has shewn too much violence on the occasion of our differences.  The address of the representatives seems if any thing to exceed in warmth the Speech from the Throne. It is certainly full of indignation. Nay such appears to be the spirit among the members for encounter that unwilling to wait the approach of the common Enemy they have at least shewn a great eagerness to begin the conflict with each other. It is however to be hoped that their national like their individual indignation will evaporate in Smoke. Nothing could have manifested more strongly the Party spirit of our President than his nomination of the Envoys to the French republic, and if the strength of the contending Powers of Europe were tolerably equal it would not be difficult to proph[esy] into which scale our weight would be thrown but the case being far otherwise Our Commissioners may deem it prudent to hold out a pacific instead of an haughty and indignant Tone and be induced to make a virtue of necessity. Hence Buonaparte will have proven himself a more able Negotiator for us than those whom we have entrusted with our business and we shall feel ourselves indebted to the brilliant successes of that General rather than to any natural disposition of our Envoys for an amicable adjustment of our unfortunate differences.  The mode of Taxation which you have suggested is very pleasing to me and I have found it highly so to every one with whom I have conversed on the subject—besides the many advantages you have enumerated It will possess the important one of ensuring punctuality in the receipt of the reven[ues] as I take for granted the States will have too much pride ever to suffer themselves to be punished for delinquency by having the nation[al] Tax gatherers let loose upon them—it will likewise fully meet the objections of that part of our Countrymen who advocated in the General Convention the Doctrine of “no direct taxation without previous requisition.” I have barely seen Mr. Luther Martins attack on the facts stated in the Notes on Virginia. Our circulation has been very partial for I believe it has never appeared in any of the Maryland or any other Papers except Fenno. The only  excuse which even his own Friends attempt to offer for his scurrilous and contemptible performance is that he must have been in a state of drunkenness from which he is scarcely ever free. You may be assured of my particular attention to your request on Cresops subject and of receiving the result of my inquiries and information. I find it the general opinion here that the murder of Logans Family was committed by a Party headed not by old Colo. Cresop but his son Michael who afterwards marched to Boston at the head of a Rifle Company and died in ’76 at New York. This Man was the Father and not the Grand Father of Mr. Martins Childrens Mother. The following short history of the above malencholy event has been related to me by a Colo. Francis Deakins a Man of great respectability with us and whose probity is undoubted. He says that in the year 74 he was out on the Frontiers of this state engaged in laying off a Manor for the then Lord Proprietor and in executing other surveys when a Party headed by the above Gentleman came to his Camp on their way to the Indian territory and remained with him some days that they appeared in a state of intoxication when they came, continued so during their stay and departed in a similar state vowing destruction to every Indian they should meet—that about ten days or a Fortnight after they left him he received accounts of the above horrid Massacre and a few days after while he was still surveying he thinks from three to five hundred Men Women and Children passed his Camp—some half naked all half starved and in great consternation flying from their homes to avoid the just resentment of the Indians and that he had never since heard it either doubted or denied that the murder was committed by Cresops Party.  I had read with a mixture of indignation and Contempt the proceedings of the Grand Jury of the Federal Court of Virginia. The aristocratic Party have for time past manifested a disposition to encroach on the liberty of the Yeomen of this Country but they have hitherto proceeded with great tenderness and caution. They have however got more bold and in this last attempt have laid their ax at the root of the Tree—for whenever it shall be recognized as a constitutional doctrine that every Man is to be branded as an enemy to his Country who shall dare to speak or write with freedom on Men and measures the fair Fabric which has been erected at so great an expence of blood and Treasure will be erased and the freedom and independance of these United States vanish like mists before the Morning Sun. I shall not fail to use my endeavors to impress the federal grand Jurors which may be summoned to the next Term with the propriety of entering protestations against such proceedings. I am told that the People of your State have shewn a proper spirit on the occasion and that the  Grand Jury thought it prudent to acknowledge that they had err’d and to express their Sorrow for having done so—this if true is the only atonement they could make and may serve as a caution to future Grand Juries. I was surprized to find the name of Blair who had generally been esteemed a Man of Virtue and Talent at the head of the list of those transgressors of Justice. The Caution which you give me shall be duly attended to. I have ever held it a duty never to let any Friends Letter be subj[ect] to the public view but with his desire or consent and I beg leave to assure you Sir that any communications with which you have already or may be pleased in future to honor me shall be [treated?] as sacred. I shall direct this letter to you not in your public character lest you should have left Philadelphia before it reaches that place—in which case it might possibly be opened by other persons. You observe we have now a line of Stages thro our Country from Philada. to Winchester—they pass within 4 miles of me and I am told the whole road and County from the seat of Govmt. are delightful. With every possible respect I have the honor to be Dear Sir Yr. most obedt. & most humble Servant
                    
                        Peregne. Fitzhugh
                    
                